Title: From Thomas Jefferson to George Jefferson, 6 April 1804
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Mar. i.e. Apr. 6. 1804
          
          I inclose you the manifests of 14. [hhds. of tobo.] weighing 20,615 ℔ nett, made on my lands at this place by my tenant John H. Craven, to be sold on his account, & the proceeds to be placed by you to my credit, for discharge of his rent. the tobaccos  here have been always of the finest quality, and I am  will find no difficulty in comprehending this in the sale of mine formerly sent you; or in selling it to equal advantage. we have heard that tobo. has sunk a little. if so, & 40/ cannot be got for it I would rather it should wait a more favorable time, as I should not chuse to injure my tenant by pressing a sale. Accept my affectionate salutations.
          
            Th: Jefferson
          
          
            
              
                No.
                46.
                
                146 
                1534.
              
              
                
                47.
                
                144.
                1552 
              
              
                48 
                
                140.
                1460 
              
              
                49.
                
                143 
                1435 
              
              
                50.
                
                127 
                1295 
              
              
                51.
                
                150 
                1362 
              
              
                205.
                
                161.
                1555.
              
              
                206 
                
                160.
                1610 
              
              
                207 
                
                159.
                1519 
              
              
                208 
                
                158 
                1392.
              
              
                209 
                
                162 
                1450 
              
              
                210.
                
                152 
                1660 
              
              
                211.
                
                163 
                1591 
              
              
                228 
                
                150 
                1200 
              
              
                
                20615 
              
            
          
        